            Case 1:20-cv-02196-KAM Document 6 Filed 11/19/20 Page 1 of 2 PageID #: 1731

                                APPELLATE ADVOCATES
                                       111 JOHN STREET - 9TH FLOOR, NEW YORK, NEW YORK 10038
                                                PHONE: (212) 693-0085 FAX: (212) 693-0878
ATTORNEY-IN-CHARGE                                                                                      SENIOR STAFF ATTORNEYS
 PAUL SKIP LAISURE                                                                                       NAO TERAI
                                                                                                         ANDERS NELSON
ASSISTANT ATTORNEY-IN-CHARGE                                                                             MEREDITH S. HOLT
 DAVID P. GREENBERG
                                                                                                        STAFF ATTORNEYS
SUPERVISING ATTORNEYS                                                                                    *YASMINE D. BAILEY
                                                                                                         SAMUEL BARR
 ERICA HORWITZ
                                                                                                         CAITLYN B. CARPENTER
 LISA NAPOLI                                                                                             *SARAH B.COHEN
 WILLIAM G. KASTIN                                                                                       CYNTHIA COLT
 KENDRA L. HUTCHINSON                                                                                    ALICE R. B. CULLINA
 LEILA HULL                                                                                              PARIS C. DEYOUNG
 PATRICIA PAZNER                                                                                         SAMUEL R. FELDMAN
                                                                                                         DAVID FITZMAURICE
 MARK W. VORKINK
                                                                                                         REBECCA J. GANNON
 ALEXIS A. ASCHER                                                                                        *LIV M. GEE
 TAMMY E. LINN                                                                                           DAVID L. GOODWIN
 MICHAEL ARTHUS
                                                                           November 19, 2020             ISKUHI GRIGORYEV
                                                                                                         DENISE GROSMAN
DIRECTOR OF INNOCENCE INVESTIGATIONS                                                                     *JENNA D. HYMOWITZ
                                                                                                         ANNA JOURAVLEVA
 DE NICE POWELL
                                                                                                         HANNAH KON
                                                                                                         ANNA KOU
SENIOR COUNSEL                                                                                           BRANDON KRONSTAT
 YVONNE SHIVERS                                                                                          MELISSA LEE
 KATHLEEN E. WHOOLEY                                                                                     CHELSEA F. LOPEZ
 DENISE A. CORSI                                                                                         EMILY T. LURIE
                                                                                                         *RYAN MILLER
 JOSHUA M. LEVINE
                                                                                                         SEAN H. MURRAY
 MELISSA S. HORLICK                                                                                      SEAN NUTTALL
 JENIN YOUNES                                                                                            *CADEN OTUNU
 DINA ZLOCZOWER                                                                                          AVA C. PAGE
                                                                                                         PRIYA RAGHAVAN
FOUNDER AND SENIOR COUNSEL                                                                               MARTIN B. SAWYER
                                                                                                         JONATHAN SCHOEPP-WONG
 LYNN W. L. FAHEY
                                                                                                         ANGAD SINGH
                                                                                                         SARAH VENDZULES
                                                                                                         PATTY C. WALTON

           Judge Kiyo A. Matsumoto
                                                                                                         BENJAMIN WELIKSON
                                                                                                        *AWAITING ADMISSION
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, NY 11201

                                                       Re:    Wisdom v. Perez, 1:20-cv-02196
                                                              Request for Extension of Time to Reply

           Your Honor:

                    I am writing to respectfully request an extension of time in which to submit a reply on behalf
           of Petitioner Atara Wisdom.

                   On August 23, 2020, the Court issued an Order to Show Cause (“OSC”) directing that
           Petitioner must submit any reply in this matter within 30 days of the filing of Respondent’s
           opposition papers. Since Respondent filed an opposition on November 12, 2020, Petitioner’s reply
           is currently due on December 14, 2020 (30 days would be December 12, a Saturday).

                   I am writing to respectfully request an extension of time of an additional 30 days in which to
           submit a reply. A reply is necessary due to my pre-existing workload over the next month. I have a
           reply due by November 30 in another matter in the Eastern District of New York. In New York
           state courts, there are November and December deadlines for two of my own cases and other
           attorneys’ cases that I am responsible for reviewing. If possible, I also hope to take some time off
           around Thanksgiving and late December.

                   No previous extension has been requested and Respondent’s counsel consented to any
           extension of time I might need.
 Case 1:20-cv-02196-KAM Document 6 Filed 11/19/20 Page 2 of 2 PageID #: 1732



       I am available at (978) 886-3130 and tlinn@appad.org to answer any questions or provide
more information. Thank you for your consideration.


                                                    Respectfully,


                                                    Tammy Linn
                                                    Counsel for Petitioner
